Title: Thomas Jefferson to Paul A. Clay, [ca. 12 July 1817]
From: Jefferson, Thomas
To: Clay, Paul Aurelius


          
            Th: Jefferson to Paul Clay S.
             ca. 12 July 1817
          
          1. never spend your money before you have it.
          2. never buy what you don’t want, because it is cheap: it will be dear to you.
          3. take care of your pence. the pounds will take care of themselves.
          43. Pride costs us more than hunger, thirst and cold.
          54. never put off to tomorrow what you can do to-day.
          65. never trouble another for what you can do yourself.
          7. never do a good thing by halves.
          6 think as you please and let others do so: you will then have no disputes.
          8 7. think as you please, and let others do so: you will then have no disputes.
          7. how much pain have cost us the things which have never happened!
          8. take things always by their smooth handle
          how much pain h
          9. when angry, count 10. before you speak: if very angry, 100.
          10. when at table, remember that we never repent of having eaten or drunk too little
          
            haec animo concipe t dicta tuo. et vale
            Th: Jefferson
          
        